Exhibit 10.4

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

 

   June 19, 2014    To:    Restoration Hardware, Inc.       15 Koch Road, Suite
J       Corte Madera, California, CA 94925       Attention: Office of Legal
Counsel       Attention: Chief Financial Officer       Facsimile No.:
415-927-7264    From:    [Dealer]       Telephone: [            ]      
Facsimile: [            ]    Re:    Additional Issuer Warrant Transaction      
(Transaction Reference Number: [            ])   

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [            ] (“Dealer”)
and Restoration Hardware Holdings, Inc. (“Issuer”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form but without any Schedule except for (i) the election of
US Dollars (“USD”) as the Termination Currency and (ii) the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Issuer and to Dealer (a) with a “Threshold Amount” of USD 20,000,000 applicable
to Issuer and 3% of the Dealer’s ultimate parent’s shareholders equity
applicable to Dealer, (b) the phrase “or becoming capable at such time of being
declared” shall be deleted from clause (1) of such Section 5(a)(vi), (c) the
following language shall be added to the end thereof: “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay”
and (d) “Specified Indebtedness” shall have the meaning specified in Section 14
of the Agreement, except that such term shall not include obligations in respect
of deposits received in the ordinary course of Dealer’s banking business. For
the avoidance of doubt, the Transaction shall be the only transaction under the
Agreement. If there exists any ISDA Master Agreement between Dealer and Issuer
or any confirmation or other agreement between Dealer and Issuer pursuant to
which an ISDA Master Agreement is deemed to exist between



--------------------------------------------------------------------------------

Dealer and Issuer, then notwithstanding anything to the contrary in such ISDA
Master Agreement, such confirmation or agreement or any other agreement to which
Dealer and Issuer are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

  General Terms:      Trade Date:    June 19, 2014   Effective Date:    June 24,
2014, or such other date as agreed between the parties, subject to Section 8(n)
below   Components:    The Transaction will be divided into individual
Components, each with the terms set forth in this Confirmation, and, in
particular, with the Number of Warrants and Expiration Date set forth in this
Confirmation. The payments and deliveries to be made upon settlement of the
Transaction will be determined separately for each Component as if each
Component were a separate Transaction under the Agreement.   Warrant Style:   
European   Warrant Type:    Call   Seller:    Issuer   Buyer:    Dealer  
Shares:    The common stock of Issuer, par value USD 0.0001 per share (Ticker
Symbol: “RH”).   Number of Warrants:    For each Component, as provided in Annex
A to this Confirmation.   Warrant Entitlement:    One Share per Warrant   Strike
Price:    As provided in Annex A to this Confirmation.   Premium:    As provided
in Annex A to this Confirmation.   Premium Payment Date:    The Effective Date  
Exchange:    The New York Stock Exchange   Related Exchange:    All Exchanges
Procedures for Exercise:   

In respect of any Component:

     Expiration Time:    Valuation Time   Expiration Date:    As provided in
Annex A to this Confirmation (or, if such date is not a Scheduled Trading Day,
the next following Scheduled Trading Day that is not already an Expiration Date
for another Component); provided that if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding

 

2



--------------------------------------------------------------------------------

     Scheduled Trading Day that is not a Disrupted Day and is not or is not
deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its reasonable discretion that the Final Disruption Date
shall be the Expiration Date (irrespective of whether such date is an Expiration
Date in respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the Relevant
Price for such Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent in a commercially reasonable manner. “Final
Disruption Date” means December 16, 2019. Notwithstanding the foregoing and
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Expiration Date, the Calculation Agent may reasonably determine
that such Expiration Date is a Disrupted Day only in part, in which case (i) the
Calculation Agent shall make reasonable adjustments to the Number of Warrants
for the relevant Component for which such day shall be the Expiration Date and
shall designate the Scheduled Trading Day determined in the manner described in
the second preceding sentence as the Expiration Date for the remaining Warrants
for such Component, and (ii) the VWAP Price for such Disrupted Day shall be
reasonably determined by the Calculation Agent based on transactions in the
Shares on such Disrupted Day taking into account the nature and duration of such
Market Disruption Event on such day. Any Scheduled Trading Day on which, as of
the date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Trading Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Trading Day is
scheduled following the date hereof, then such Scheduled Trading Day shall be
deemed to be a Disrupted Day in full. Section 6.6 of the Equity Definitions
shall not apply to any Valuation Date occurring on an Expiration Date.   Market
Disruption Event:    Section 6.3(a) of the Equity Definitions is hereby amended
(A) by deleting the words “during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be,” in clause (ii) thereof and (B) by replacing
the words “or (iii) an Early Closure.” therein with “(iii) an Early Closure, or
(iv) a Regulatory Disruption.”      Section 6.3(d) of the Equity Definitions is
hereby amended by deleting the remainder of the provision following the term
“Scheduled Closing Time” in the fourth line thereof.   Regulatory Disruption:   
Any event that Dealer, in its reasonable discretion, determines makes it
appropriate with regard to any U.S. federal or state legal, regulatory or
self-regulatory requirements or related policies and procedures similarly
applicable to warrant transactions and consistently applied (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer), including, without limitation, Rule 10b-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), for Dealer to
refrain from or

 

3



--------------------------------------------------------------------------------

     decrease any market activity in connection with the Transaction. Dealer
shall notify Issuer as soon as reasonably practicable (but in no event later
than two Scheduled Trading Days after such Regulatory Disruption) that a
Regulatory Disruption has occurred and the Expiration Dates affected by it.  
Automatic Exercise:    Applicable; and means that the Number of Warrants for
each Component will be deemed to be automatically exercised at the Expiration
Time on the Expiration Date for such Component unless Dealer notifies Seller (by
telephone or in writing) prior to the Expiration Time on the Expiration Date
that it does not wish Automatic Exercise to occur, in which case Automatic
Exercise will not apply.   Issuer’s Telephone Number and Telex and/or Facsimile
Number and Contact Details for purpose of Giving Notice:   

 

 

Restoration Hardware, Inc.

15 Koch Road, Suite J

Corte Madera, California, CA 94925

Attention: Office of Legal Counsel

Attention: Chief Financial Officer

Facsimile No.: 415-927-7264

          with a copy to:     

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attn: Gavin B. Grover, Esq.

Fax: (415) 268-7522

Settlement Terms:   

In respect of any Component:

     Settlement Currency:    USD   Settlement Method Election:    Applicable;
provided that (i) Issuer may elect Cash Settlement only if, on or prior to the
Settlement Method Election Date, Issuer delivers written notice to Dealer
stating that Issuer has elected that Cash Settlement apply to every Component of
the Transaction; (ii) on such notice delivery date, Issuer represents and
warrants to Dealer in writing that, as of such notice delivery date, (A) none of
Issuer and its officers or directors, or any person that “controls” (within the
meaning of the definition of an “affiliate” under Rule 144 under the Securities
Act) any of the foregoing, is aware of any material nonpublic information
regarding Issuer or the Shares, (B) Issuer is electing Cash Settlement in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws, (C) the Issuer is not “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”)), (D) it would be able to purchase the Number of
Shares plus the “Number of Shares”, as defined in the Base Warrant Confirmation,
in compliance with the laws of Issuer’s jurisdiction or organization, (E) Issuer
has the requisite corporate power to make such election and to execute and
deliver any documentation relating to such election that it is required by

 

4



--------------------------------------------------------------------------------

     this Confirmation to deliver and to perform its obligations under this
Confirmation and has taken all necessary corporate action to authorize such
election, execution, delivery and performance, (F) such election and performance
of its obligations under this Confirmation do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets, and (G) any transaction that Dealer makes with respect to the
Shares during the period beginning at the time that Issuer delivers notice of
its Cash Settlement election and ending at the close of business on the final
day of the Settlement Period shall be made by Dealer at Dealer’s sole discretion
for Dealer’s own account and Issuer shall not have, and shall not attempt to
exercise, any influence over how, when, whether or at what price Dealer effects
such transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately; and (iii) such Settlement Method
Election shall apply to every Component. At any time prior to making a
Settlement Method Election Issuer may, without the consent of Dealer, amend this
Confirmation by notice to Dealer to eliminate Issuer’s right to elect Cash
Settlement.   Electing Party:    Issuer   Settlement Method Election Date:   
The third Scheduled Trading Day immediately preceding the scheduled Expiration
Date for the Component with the earliest scheduled Expiration Date.   Default
Settlement Method:    Net Share Settlement   VWAP Price:    For any Valuation
Date, the Rule 10b-18 dollar volume weighted average price per Share for such
Valuation Date based on transactions executed during such Valuation Date, as
displayed under the heading “Bloomberg VWAP” on Bloomberg Screen RH.N <Equity>
VAP (or any successor thereto) or if such volume-weighted average price is not
so reported on such Valuation Date for any reason or is manifestly incorrect,
the market value of one Share on such Exchange Business Day, as reasonably
determined by the Calculation Agent using a volume-weighted method.

Net Share Settlement:

     Net Share Settlement:    On each Settlement Date, Issuer shall deliver to
Dealer a number of Shares equal to the Number of Shares to be Delivered for such
Settlement Date to the account specified by Dealer and cash in lieu of any
fractional shares valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date.   Number of Shares to be Delivered:    In
respect of any Exercise Date, subject to the last sentence of Section 9.5 of the
Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the

 

5



--------------------------------------------------------------------------------

     excess, if any, of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price (or if there is no such excess, zero)
divided by (B) such VWAP Price.      The Number of Shares to be Delivered shall
be delivered by Issuer to Dealer no later than 12:00 noon (local time in New
York City) on the relevant Settlement Date.   Settlement Date:    The Settlement
Date, determined as if Physical Settlement applied.   Other Applicable
Provisions:    If Net Share Settlement is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.11 (except that the Representation and Agreement contained
in Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will
be applicable as if “Physical Settlement” applied to the Transaction.

Cash Settlement:

     Option Cash Settlement Amount:    For any Exercise Date, the product of (i)
the number of Warrants exercised or deemed exercised on such Exercise Date, (ii)
the Warrant Entitlement and (iii) the excess of the VWAP Price on the Valuation
Date occurring on such Exercise Date over the Strike Price (or, if there is no
such excess, zero). Adjustments:   

In respect of any Component:

     Method of Adjustment:    Calculation Agent Adjustment; provided that
customary share repurchases based on market prices whether executed on an
exchange or off market or in block transactions shall not be considered
Potential Adjustment Events (for the avoidance of doubt, accelerated share
repurchases or other similar structured buyback transactions are outside this
exception).   Extraordinary Dividend:    Any Dividend that has an ex-dividend
date occurring on or after the Trade Date and on or prior to the date on which
Issuer satisfies all of its delivery obligations hereunder   Dividend:    Any
dividend or distribution on the Shares (other than any dividend or distribution
of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or 11.2(e)(ii)(B)
of the Equity Definitions). Extraordinary Events:      Consequences of Merger
Events:     

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment  

(b)    Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)  

(c)    Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination)

 

6



--------------------------------------------------------------------------------

  Tender Offer:    Applicable; provided that for purposes of Section 12.3(d) of
the Equity Definitions, only in the case of a self-tender by the Issuer,
references in the definition of Tender Offer under the Equity Definitions to 10%
shall be replaced with 20%.   Consequences of Tender Offers:     

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment  

(b)    Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.  

(c)    Share-for-Combined:

   Modified Calculation Agent Adjustment   Modified Calculation      Agent
Adjustment:    If, in respect of any Merger Event to which Modified Calculation
Agent Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Dealer, the Issuer of the Affected Shares and the entity that will
be the Issuer of the New Shares shall, prior to the Merger Date, have entered
into such documentation containing representations, warranties and agreements
relating to securities law and other issues as requested by Dealer that Dealer
has determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow Dealer to continue as a party to the Transaction, as
adjusted under Section 12.2(e)(i) of the Equity Definitions, and to preserve its
hedging or hedge unwind activities in connection with the Transaction in a
manner compliant with applicable U.S. federal or state legal, regulatory or
self-regulatory requirements, and with related policies and procedures
applicable to Dealer similarly applicable to warrant transactions and
consistently applied (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer ), and if such
conditions are not met or if the Calculation Agent reasonably determines that no
adjustment that it could make under Section 12.2(e)(i) of the Equity Definitions
will produce a commercially reasonable result, then the consequences set forth
in Section 12.2(e)(ii) of the Equity Definitions shall apply.   Consequences of
Announcement Events:    Modified Calculation Agent Adjustment as set forth in
Section 12.3(d) of the Equity Definitions; provided that references to “Tender
Offer” shall be replaced by references to “Announcement Event” and references to
“Tender Offer Date” shall be replaced by references to “date of such
Announcement Event”. An Announcement Event shall be an “Extraordinary Event” for
purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.   Announcement Event:    (i) The public announcement
by any entity of (x) any transaction or event that, if completed, would
constitute a Merger Event or Tender Offer, (y) any acquisition by Issuer or any
of its

 

7



--------------------------------------------------------------------------------

     subsidiaries where the aggregate consideration exceeds 25% of the market
capitalization of Issuer as of the date of such announcement (an “Acquisition
Transaction”) or (z) the intention to enter into a Merger Event or Tender Offer
or an Acquisition Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or an
Acquisition Transaction or (iii) any subsequent public announcement by any
entity of a withdrawal, discontinuation, termination or other change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence, as determined, in each case,
by the Calculation Agent. For purposes of this definition of “Announcement
Event,” the remainder of the definition of “Merger Event” in Section 12.1(b) of
the Equity Definitions following the definition of “Reverse Merger” therein
shall be disregarded.   New Shares:    In the definition of New Shares in
Section 12.1(i) of the Equity Definitions, (a) the text in clause (i) thereof
shall be deleted in its entirety (including the word “and” following such clause
(i)) and replaced with “publicly quoted, traded or listed on any of the New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
their respective successors),” and (b) the phrase “and (iii) issued by a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia” shall be inserted immediately prior to the period.  
Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.   Additional Disruption
Events:     

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation”, (ii) immediately following the word “Transaction” in
clause (X) thereof, adding the phrase “in the manner contemplated by Hedging
Party on the Trade Date”, (iii) adding the words “(including, for the avoidance
of doubt and without limitation, adoption or promulgation of new regulations
authorized or mandated by existing statute)” after the word “regulation” in the
second line thereof, (iv) adding the words “or any Hedge Positions” after the
word “Shares” in the clause (X) thereof and (v)

 

8



--------------------------------------------------------------------------------

     adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause (Y)
thereof.  

(b)    Failure to Deliver:

   Applicable  

(c)    Insolvency Filing:

   Applicable  

(d)    Hedging Disruption:

   Applicable; provided that:      (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:      “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and      (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.  

(e)    Increased Cost of Hedging:

   Not Applicable  

(f)     Loss of Stock Borrow:

   Applicable  

         Maximum Stock Loan Rate:

   As provided in Annex A to this Confirmation.  

(g)    Increased Cost of Stock Borrow:

   Applicable  

         Initial Stock Loan Rate:

   As provided in Annex A to this Confirmation.   Hedging Party:    Dealer for
all applicable Potential Adjustment Events and Extraordinary Events  
Determining Party:    Dealer for all applicable Extraordinary Events  
Non-Reliance:    Applicable   Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable   Additional Acknowledgments:    Applicable  
Adjustment and Termination Consultation:    Upon the occurrence of any event
that would permit Dealer (whether in its capacity as Calculation Agent or
otherwise) to adjust the terms of the Transaction or terminate the Transaction,
if Dealer determines, in its discretion, that it is commercially practicable,
prior to Dealer making such adjustment or effecting such termination, Dealer
shall seek to consult with Issuer in good faith regarding such adjustment or
termination. The foregoing shall not (i) limit the rights of the Dealer to make
such adjustment or effect such termination at any time or (ii) obligate Dealer
to delay, or continue delaying, making such adjustment or effecting such
termination at any time (in each case, whether in Dealer’s capacity as
Calculation Agent or otherwise).

 

9



--------------------------------------------------------------------------------

  3. Calculation Agent:    Dealer; provided that all determinations made by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any calculation, adjustment or determination by the
Calculation Agent hereunder, upon a written request by Issuer, the Calculation
Agent will promptly provide to Issuer a written explanation (including, if
applicable, a report in a commonly used file format for the storage and
manipulation of financial data) describing in reasonable detail the basis for
the relevant calculation, adjustment or determination (including any quotations,
market data or information from internal or external sources used in making such
calculation, adjustment or determination, as the case may be, but without
disclosing Dealer’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information) and shall use commercially reasonable efforts to
provide such written explanation within ten (10) Exchange Business Days after
the receipt of any such request.

4. Account Details:

 

 

 Dealer Payment Instructions:

   [            ]

5. Offices:

The Office of Dealer for the Transaction is: [            ]

The Office of Issuer for the Transaction is: Not applicable

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Issuer:

Restoration Hardware, Inc.

15 Koch Road, Suite J

Corte Madera, California, CA 94925

Attention: Office of Legal Counsel

Attention: Chief Financial Officer

Facsimile No.: 415-927-7264

with a copy to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attn: Gavin B. Grover, Esq.

Fax: (415) 268-7522

(b) Address for notices or communications to Dealer:

[            ]

With a copy to: [            ]

 

10



--------------------------------------------------------------------------------

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date, (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1(a) of the Purchase Agreement (the “Purchase
Agreement”) dated as of June 18, 2014 between Issuer and Merrill Lynch, Pierce,
Fenner & Smith Incorporated as representative of the Initial Purchasers party
thereto are true and correct and are hereby deemed to be repeated to Dealer as
if set forth herein.

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(x) On the Trade Date and during the period starting on the first Expiration
Date and ending on the last Expiration Date (the “Settlement Period”), the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares, are not, and shall not be, subject to a “restricted period,” as such
term is defined in Regulation M under the Exchange Act (“Regulation M”) unless
(x) such Shares or securities are excepted from section 101(a) of Regulation M
by sections 101(c)(1) or 101(c)(3) of Regulation M and section 102(a) of
Regulation M by sections 102(d)(1) or 102(d)(3) of Regulation M or (y) such
Shares or securities are of the kind that may be excepted from the prohibitions
of sections 101(a) and 102(a) of Regulation M by sections 101(b)(10) and
102(b)(7) of Regulation M and (B) Issuer shall not engage in any “distribution”
(as such term is defined in Regulation M) other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following the
Trade Date or until the second Exchange Business Day immediately following the
Settlement Period, as applicable.

(xi) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating

 

11



--------------------------------------------------------------------------------

to, any Shares (or an equivalent interest, including a unit of beneficial
interest in a trust or limited partnership or a depository share) or any
security convertible into or exchangeable or exercisable for Shares, except with
the consent of Dealer, not to be unreasonably withheld, and except for purchases
from its employees that are not “Rule 10b-18 purchases” as defined in Rule
10b-18(a)(13) under the Exchange Act.

(xii) On the Trade Date (A) a number of Shares equal to the Capped Number have
been reserved for issuance by all required corporate action of Issuer, (B) the
Shares issuable upon exercise of the Warrants (the “Warrant Shares”) have been
duly authorized and, when delivered against payment therefor (which may include
Net Share Settlement in lieu of cash) and otherwise as contemplated by the terms
of the Warrant following the exercise of the Warrant in accordance with the
terms and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(xiii) No state or local law, rule, regulation or regulatory order in the State
of Delaware or California applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Dealer represents and warrants to Issuer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge that it is the intent of the
parties (A) that this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555 and 560 of the
Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to due incorporation, existence and good standing of Issuer in Delaware,
its qualifications as a foreign corporation and good standing in California, the
due authorization, execution and delivery of this Confirmation, the
enforceability of this Confirmation, the absence of conflict of the execution,
delivery and performance of this Confirmation with any material agreement
required to be filed as an exhibit to Issuer’s Annual Report on Form 10-K and
Issuer’s charter documents, and that the Warrant Shares have been duly
authorized by all necessary corporate action on the part of Issuer and reserved
for issuance and when issued and delivered in accordance with the terms of this
Confirmation would, if issued on the date of such opinion, be validly issued,
fully paid and nonassessable and free of preemptive rights under Issuer’s
certificate of incorporation and bylaws and Delaware law.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving

 

12



--------------------------------------------------------------------------------

irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if Issuer does not elect to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to require Issuer to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Issuer’s failure to elect or election to the contrary; and
provided further that Issuer shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event (i) of
an Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash, (ii) of an Event of Default in which Issuer is the
Defaulting Party or a Termination Event in which Issuer is the Affected Party,
which Event of Default or Termination Event resulted from an event or events
within Issuer’s control or (iii) that Issuer fails to remake the representation
set forth in Section 7(a)(i) as of the date of such election. Upon such Notice
of Share Termination, the following provisions shall apply on the Scheduled
Trading Day immediately following the Merger Date, the Tender Offer Date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:    If applicable, means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable or
such later date or dates as the Calculation Agent may reasonably determine (such
delivery to occur as soon as reasonably practicable under the circumstances)
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation. For the avoidance of doubt, a delay in delivery of the Share
Termination Delivery Property shall not result in a change in the composition of
such Share Termination Delivery Property. Share Termination Delivery Property:
  

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its reasonable discretion by commercially reasonable means
and notified by the Calculation Agent to Issuer at the time of notification of
the Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization, Merger Event or
Tender Offer, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization, Merger Event or Tender
Offer, as applicable. If such Insolvency, Nationalization, Merger Event or
Tender Offer involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash. Failure to Deliver:    Applicable Other applicable provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9 and
9.11 (except that the Representation and Agreement contained in Section 9.11 of
the Equity Definitions shall be modified by excluding any representations
therein relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Seller is the
issuer of the Shares or

 

13



--------------------------------------------------------------------------------

   any portion of the Share Termination Delivery Units) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.

(b) Registration/Private Placement Procedures. (i) If, in the reasonable
judgment of Dealer, based on the advice of counsel, for any reason, any Shares
or any securities of Issuer or its affiliates comprising any Share Termination
Delivery Units deliverable to Dealer hereunder (any such Shares or securities,
“Delivered Securities”) would not be immediately freely transferable by Dealer
under Rule 144 under the Securities Act, then the provisions set forth in this
Section 8(b) shall apply. At the election of Issuer by notice to Dealer within
one Exchange Business Day after the relevant delivery obligation arises, but in
any event at least one Exchange Business Day prior to the date on which such
delivery obligation is due, either (A) all Delivered Securities delivered by
Issuer to Dealer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Dealer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Delivered Securities so that the
value of such Delivered Securities, as reasonably determined by the Calculation
Agent to reflect an appropriate liquidity discount, equals the value of the
number of Delivered Securities that would otherwise be deliverable if such
Delivered Securities were freely tradeable (without prospectus delivery) upon
receipt by Dealer (such value, the “Freely Tradeable Value”); provided that
Issuer may not make the election described in this clause (B) if, on the date of
its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the delivery by Issuer to Dealer (or any affiliate designated by Dealer)
of the Delivered Securities or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Delivered Securities by
Dealer (or any such affiliate of Dealer). (For the avoidance of doubt, as used
in this paragraph (b) only, the term “Issuer” shall mean the issuer of the
relevant securities, as the context shall require.)

 

  (ii) If Issuer makes the election described in clause (b)(i)(A) above (and
clause (b)(iii) below does not apply):

(A) Dealer (or an Affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten follow-on offerings of equity
securities of companies of comparable size, maturity and lines of business and
that yields results that are satisfactory to Dealer or such Affiliate, as the
case may be, in its reasonable discretion subject to execution by such
recipients of customary confidentiality agreements reasonably acceptable to
Issuer; and

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Delivered Securities by
Dealer or such Affiliate substantially similar to underwriting agreements
customary for underwritten follow-on offerings of equity securities of companies
of comparable size, maturity and lines of business, in form and substance
commercially reasonably satisfactory to Dealer or such Affiliate and Issuer,
which Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements of
companies of comparable size, maturity and lines of business relating to the
indemnification of, and contribution in connection with the liability of, Dealer
and its Affiliates and Issuer, shall provide for the payment by Issuer of all
reasonable expenses in connection with such resale, including all registration
costs and all reasonable fees and expenses of counsel for Dealer, and in
connection with an underwritten offering of Delivered Securities shall use its
commercially reasonable efforts to provide for the delivery of accountants’
“comfort letters” to Dealer or such Affiliate in customary form and substance of
companies of comparable size, maturity and lines of business with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

 

14



--------------------------------------------------------------------------------

  (iii) If Issuer makes the election described in clause (b)(i)(B) above or if
Issuer makes the election described in clause (b)(i)(A) but fails to comply with
(ii) above or if applicable legal, regulatory or self-regulatory requirements,
or related policies and procedures applicable to Dealer similarly applicable to
warrant transactions and consistently applied (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
Dealer) would preclude or impose liability for the public resale of the
Delivered Securities pursuant to the Prospectus:

Dealer (or an Affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Delivered Securities from Dealer or such
Affiliate identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities of companies of comparable size, maturity and lines of
business (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them subject to
execution by such recipients of customary confidentiality agreements reasonably
acceptable to Issuer);

Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall enter
into an agreement (a “Private Placement Agreement”) on commercially reasonable
terms in connection with the private placement of such Delivered Securities by
Issuer to Dealer or such Affiliate and the private resale of such Delivered
Securities by Dealer or such Affiliate, substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to Dealer and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, Dealer and its
Affiliates and Issuer, shall provide for the payment by Issuer of all reasonable
expenses in connection with such resale, including all reasonable fees and
expenses of counsel for Dealer (which such expenses, at the election of the
Issuer, may be paid in Shares by including the amount of such expenses as an
additional component of Required Proceeds), shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use commercially
reasonable efforts to provide for the delivery of accountants’ “comfort letters”
to Dealer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Delivered Securities as are
customarily requested in comfort letters covering private placements of equity
securities of companies of comparable size, maturity and lines of business;

Issuer agrees that under applicable law as it currently exists any Delivered
Securities so delivered to Dealer, (i) may be transferred by and among Dealer
and its Affiliates, and Issuer shall effect such transfer without any further
action by Dealer and (ii) after the minimum “holding period” within the meaning
of Rule 144(d) under the Securities Act has elapsed with respect to such
Delivered Securities, Issuer shall promptly remove, or cause the transfer agent
for such Shares or securities to remove, any legends referring to any such
restrictions or requirements from such Delivered Securities upon delivery by
Dealer (or such Affiliate of Dealer) to Issuer or such transfer agent of
seller’s and broker’s representation letters customarily delivered by Dealer in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer); and

Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resales of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).

(iii) Dealer or its affiliate may sell such Shares or Share Termination Delivery
Units, as the case may be, during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Shares or Share Termination
Delivery Units, as the case may be, and ending on the Exchange Business Day on
which Dealer completes the sale of all such Shares or Share Termination Delivery
Units, as the case may be, or a sufficient number of Shares or Share Termination
Delivery Units, as the case may be, so that the realized net proceeds of such
sales exceed the Freely Tradeable Value (such amount of the Freely Tradeable
Value, the “Required Proceeds”). If any of such delivered Shares or Share
Termination Delivery Units remain after such realized net proceeds exceed the
Required Proceeds, Dealer shall return such remaining Shares or Share
Termination Delivery Units to Issuer. If the Required Proceeds exceed the
realized net proceeds from such resale, Issuer shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Shares or
Share Termination Delivery Units, as the case may be, (“Make-whole Shares”) in
an amount that, based on the Relevant Price on the last

 

15



--------------------------------------------------------------------------------

day of the Resale Period (as if such day was the “Valuation Date” for purposes
of computing such Relevant Price), has a dollar value equal to the Additional
Amount. The Resale Period shall continue to enable the sale of the Make-whole
Shares in the manner contemplated by this Section 8(b)(iii). This provision
shall be applied successively until the Additional Amount is equal to zero,
subject to Section 8(d).

(c) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares, (i) Dealer’s
Beneficial Ownership would be equal to or greater than 9.0% of the outstanding
Shares, (ii) Dealer or any “affiliate” or “associate” of Dealer would own in
excess of 13% of the outstanding Shares for purposes of Section 203 of the
Delaware General Corporation Law or (iii) Dealer, Dealer Group (as defined
below) or any person whose ownership position would be aggregated with that of
Dealer or Dealer Group (Dealer, Dealer Group or any such person, a “Dealer
Person”) under any federal, state or local laws, regulations, regulatory orders
or organizational documents or contracts of Issuer that are, in each case,
applicable to ownership of Shares (“Applicable Laws”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Dealer Person, or could result in an adverse effect
on a Dealer Person, under Applicable Laws, as determined by Dealer in its
reasonable discretion, and with respect to which such requirements have not been
met or the relevant approval has not been received or that would give rise to
any consequences under the constitutive documents of Issuer or any contract or
agreement to which Issuer is a party, in each case minus (y) 1% of the number of
Shares outstanding on the date of determination (each of clause (i), (ii) and
(iii) above, an “Ownership Limitation”). If any delivery owed to Dealer
hereunder is not made, in whole or in part, as a result of an Ownership
Limitation, Dealer’s right to receive such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Dealer gives notice to Issuer
that such delivery would not result in any of such Ownership Limitations being
breached. “Dealer’s Beneficial Ownership” means the “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder (collectively, “Section 13”)) of Shares, without duplication, by
Dealer, together with any of its affiliates or other person subject to
aggregation with Dealer under Section 13 for purposes of “beneficial ownership”,
or by any “group” (within the meaning of Section 13) of which Dealer is or may
be deemed to be a part (Dealer and any such affiliates, persons and groups,
collectively, “Dealer Group”) (or, to the extent that, as a result of a change
in law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number). Notwithstanding anything in
the Agreement or this Confirmation to the contrary, Dealer (or the affiliate
designated by Dealer pursuant to Section 8(k) below) shall not become the record
or beneficial owner, or otherwise have any rights as a holder, of any Shares
that Dealer (or such affiliate) is not entitled to receive at any time pursuant
to this Section 8(c), until such time as such Shares are delivered pursuant to
this Section 8(c).

(d) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of the Capped Number of
Shares (as provided in Annex A to this Confirmation), subject to adjustment from
time to time in accordance with the provisions of this Confirmation or the
Definitions; provided that no such adjustment shall cause the Capped Number to
exceed the Available Shares, other than an adjustment resulting from actions of
Issuer or events within Issuer’s control (the “Capped Number”). Issuer
represents and warrants to Dealer (which representation and warranty shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Capped Number is equal to or less than the number of authorized but unissued
Shares of the Issuer that are not reserved for future issuance in connection
with transactions in the Shares (other than the Transaction) on the date of the
determination of the Capped Number (such Shares, the “Available Shares”). In the
event Issuer shall not have delivered the full number of Shares otherwise
deliverable as a result of this Section 8(d) (the resulting deficit, the
“Deficit Shares”), Issuer shall be continually obligated to deliver, from time
to time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Issuer or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares previously reserved for
issuance in respect of other transactions which prior to the relevant date
become no longer so reserved or (iii) Issuer additionally authorizes any
unissued Shares that are not reserved for other transactions. Issuer shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

 

16



--------------------------------------------------------------------------------

(e) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion, that such extension is reasonably necessary or
appropriate to (i) preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions in the cash market, the stock loan
market or any other market in which Dealer, in the exercise of its commercially
reasonable discretion, deems it advisable to hedge its exposure to the
Transaction or (ii) to enable Dealer to effect purchases of Shares in connection
with its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer similarly applicable
to warrant transactions and consistently applied (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer); provided that any such extension pursuant to clause
(i) shall not exceed 45 Exchange Business Days.

(f) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that none
of the obligations of Issuer or Dealer under this Confirmation are secured by
any collateral that would otherwise secure the obligations of Issuer herein
under or pursuant to any other agreement.

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) With respect to any Potential Adjustment Event, Section 11.2(a) of the
Equity Definitions is hereby amended by deleting the words “a diluting or
concentrative” and replacing them with the words “an”; and adding the phrase “or
Warrants” at the end of the sentence.

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has an effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iii) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(iv) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(h) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity which is a recognized dealer in the market for corporate
equity derivatives without the consent of Issuer, provided that (i) the
transferee shall be a “United States person” as determined for U.S. federal
income tax purposes, and (ii) Dealer shall have caused the transferee to make
such Payee Tax Representations and to provide such tax documentation as may be
reasonably requested by Issuer to permit Issuer to determine that such transfer
or assignment complies with clause (i) of this sentence. At any time at which
any Ownership Limitation or a Hedging Disruption exists, if Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party which
is a recognized dealer in the market for corporate equity derivatives after
using its

 

17



--------------------------------------------------------------------------------

commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer such that an Ownership Limitation or a Hedging
Disruption, as the case may be, no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Ownership
Limitation or Hedging Disruption, as the case may be, no longer exists. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Issuer shall
be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
For the avoidance of doubt, the right of the Issuer to transfer or assign its
rights shall be as set forth in the Agreement and does not alter or limit any
provision set forth under Extraordinary Events hereunder.

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance by any of its affiliates in accordance with the provisions of
the immediately preceding sentence.

(l) Additional Termination Events. Upon the occurrence of any of the following
events with respect to the Transaction, Dealer shall have the right to designate
such event an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations or related policies and
procedures of Dealer similarly applicable to warrant transactions and
consistently applied (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer);

(ii) any person, including any syndicate or group deemed to be a “person” or
“group” within the meaning of Section 13(d) of the Exchange Act, other than the
Issuer, any of the Issuer’s subsidiaries and any of the Issuer’s employee
benefits plans of the Issuer and of its Subsidiaries, has filed a Schedule TO or
any schedule, form or report under the Exchange Act disclosing that such person
has become, and such person has become, directly or indirectly, through a
purchase, merger, or other acquisition transaction or series of transactions,
the “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
shares of the Company’s common equity representing more than 50% of the total
voting power of all shares of the Company’s common equity entitled to vote
generally in elections of directors; and

(iii) consummation of any consolidation or merger of the Issuer pursuant to
which the Shares of the Issuer is or will be converted into cash, securities or
other property or any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
the Issuer and the Issuer’s subsidiaries, taken as a whole, to any person other
than one or more of the Issuer’s subsidiaries ; provided, however, that if in
any such transaction the holders of more than 50% of the shares of the Issuer’s

 

18



--------------------------------------------------------------------------------

common equity, representing more than 50% of the voting power of the common
equity, immediately prior to such transaction, own, directly or indirectly, more
than 50% of all classes of common equity, representing more than 50% of the
total voting power of the continuing or surviving person or transferee or the
parent thereof immediately after such transaction, such transaction shall not
constitute an Additional Termination Event under this clause (iii).

Notwithstanding the foregoing, a transaction or a series of transactions as set
forth in clause (ii) or (iii) above shall not constitute an Additional
Termination Event if, at least 90% of the consideration received or to be
received by holders of the Shares (excluding cash payments for fractional shares
and cash payments made pursuant to dissenters’ appraisal rights) in connection
with such transaction or transactions that could otherwise constituting an
Additional Termination Event under clause (ii) or (iii) above consists of shares
of common stock or depositary receipts evidencing interests in ordinary shares
or common equity traded on a National Securities Exchange and as a result of
such transaction or transactions, the Shares will be consist of (or have been
converted in the transaction to) such shares of common stock or depositary
receipts, excluding cash payments for fractional shares or pursuant to
dissenter’s appraisal rights. “National Securities Exchange” means a securities
exchange registered as a national securities exchange under Section 6(a) of the
Exchange Act (or any successor thereto).

(m) No Netting and Set-off. Each party waives any and all rights it may have to
set -off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party, whether arising under the Agreement, under any other agreement between
parties hereto, by operation of law or otherwise. The provisions of Section 2(c)
of the Agreement shall not apply to the Transaction.

(n) Early Unwind. In the event the sale by Issuer of the Optional Convertible
Securities is not consummated with the initial purchasers pursuant to the
Purchase Agreement for any reason by the close of business in New York on
June 24, 2014 (or such later date as agreed upon by the parties, which in no
event shall be later than July 14, 2014) (June 24, 2014 or such later date being
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Issuer thereunder shall be
cancelled and terminated and (ii) Issuer shall pay to Dealer an amount in cash
equal to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities), such unwinding to be conducted in a
manner consistent with Dealer’s standard practice or, at the election of Issuer,
deliver to Dealer Shares with a value equal to such amount, as determined by the
Calculation Agent, in which event the parties shall enter into customary and
commercially reasonable documentation relating to the registered or exempt
resale of such Shares, taking into account the size of such equity placement.
Following such termination, cancellation and payment, each party shall be
released and discharged by the other party (to the extent permitted by
applicable law) from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of either party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Dealer and Issuer represent and acknowledge to the other
that upon an Early Unwind and following the payment referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(o) Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

(p) Delivery of Cash. For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring Issuer to deliver cash in respect of the
settlement of the Transaction, except in circumstances where the required cash
settlement thereof is permitted for classification of the contract as equity by
the US GAAP as in effect on the relevant Trade Date (including, without
limitation, where Issuer so elects to deliver cash or fails timely to elect to
deliver Shares or Share Termination Delivery Property in respect of such
settlement).

(q) Payments by Dealer upon Early Termination. The parties hereby agree that,
notwithstanding anything to the contrary herein, in the Definitions or in the
Agreement, following the payment of the Premium, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or the
Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Dealer would owe to Issuer an amount calculated
under Section 6(e) of the Agreement or Article 12 of the Equity Definitions,
such amount shall be deemed to be zero.

 

19



--------------------------------------------------------------------------------

(r) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Increased Cost of Hedging, Loss of Stock Borrow,
Increased Cost of Stock Borrow, an Excess Ownership Position or Illegality (as
defined in the Agreement)).

(s) Tax Matters

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(iii) Tax documentation. Each party shall provide to the other party a valid
U.S. Internal Revenue Service Form W-9, or any successor thereto, (i) on or
before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided by Issuer has become
obsolete or incorrect. Additionally, each party shall, promptly upon request by
the other party, provide such other tax forms and documents reasonably requested
by the other party.

(iv) Tax Representations. Issuer is a corporation for U.S. federal income tax
purposes and is organized under the laws of the State of Delaware. Issuer is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii). Dealer is a
“U.S. person” (as that term is used in Section 1.1441-4(a)(3)(ii) of the United
States Treasury Regulations) for United States federal income tax purposes.

(t) Waiver of Trial by Jury. EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(u) Governing Law. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

20



--------------------------------------------------------------------------------

(v) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Issuer and Dealer.

(w) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to us.

 

Yours faithfully, [             ] By:     Name:   Title:

 

Agreed and Accepted By: RESTORATION HARDWARE HOLDINGS, INC. By:     Name:  
Title:

 

22



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

  

Number of Warrants

 

Expiration Date

1

   [            ]   [            ]

2

   [            ]   [            ]

3

   [            ]   [            ]

4

   [            ]   [            ]

5

   [            ]   [            ]

6

   [            ]   [            ]

7

   [            ]   [            ]

8

   [            ]   [            ]

9

   [            ]   [            ]

10

   [            ]   [            ]

11

   [            ]   [            ]

12

   [            ]   [            ]

13

   [            ]   [            ]

14

   [            ]   [            ]

15

   [            ]   [            ]

16

   [            ]   [            ]

17

   [            ]   [            ]

18

   [            ]   [            ]

19

   [            ]   [            ]

20

   [            ]   [            ]

21

   [            ]   [            ]

22

   [            ]   [            ]

23

   [            ]   [            ]

24

   [            ]   [            ]

25

   [            ]   [            ]

26

   [            ]   [            ]

27

   [            ]   [            ]

28

   [            ]   [            ]

29

   [            ]   [            ]

30

   [            ]   [            ]

31

   [            ]   [            ]

32

   [            ]   [            ]

33

   [            ]   [            ]

34

   [            ]   [            ]

35

   [            ]   [            ]

36

   [            ]   [            ]

37

   [            ]   [            ]

38

   [            ]   [            ]

39

   [            ]   [            ]

40

   [            ]   [            ]

41

   [            ]   [            ]

42

   [            ]   [            ]

43

   [            ]   [            ]

44

   [            ]   [            ]

45

   [            ]   [            ]

46

   [            ]   [            ]

47

   [            ]   [            ]

48

   [            ]   [            ]

49

   [            ]   [            ]

50

   [            ]   [            ]

51

   [            ]   [            ]

52

   [            ]   [            ]

53

   [            ]   [            ]

54

   [            ]   [            ]

55

   [            ]   [            ]

56

   [            ]   [            ]

57

   [            ]   [            ]

58

   [            ]   [            ]

59

   [            ]   [            ]

60

   [            ]   [            ]

 

23



--------------------------------------------------------------------------------

Strike Price:    USD 171.98 Premium:    USD [            ] Maximum Stock Loan
Rate:    2.00 % Initial Stock Loan Rate:    Prior to June 25, 2019, zero basis
points, and thereafter, 0.25 % Capped Number of Shares:    [            ]

 

24